Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 8-19 are subject to examination.  
Claims 1-7 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8, 14, 10, 16, 13, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al., 20140075509 in view of Nordholt et al., 20130101121 and Kim et al., 2013/0022199.
Referring to claims 8, 14, Holtmanns discloses a communication method of a UE (User Equipment) (para 8), the communication method comprising: a UE (User Equipment) for direct 
receive from a network node a message including a group key (receiving of a group key for the group communication, para 68) for the group when the UE is verified by the network node successfully (authentication of the device, para 66, successfully authenticated device for the group authentication, 47), derive a key from the group key (deriving a key for individual authentication (para 68, 47), and perform the communication protected by the key with other UEs (individual authentication with other UEs using the key, para 68, 47).
Holtmanns does not specifically mention about, which is well-known in the art, which Nordholt discloses, a second key, para 206 (encryption key for each/multiple members of the group derived from the group key, para 206). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Holtmanns to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well known usage of multiple keys derived from a key. Each of the derived key would be utilized for a different communication. Different members of the group would be able to communicate with respective derived key, para 206. Holtmanns and Nordholt do not specifically mention about, which is well-known in the art, which Kim discloses, form a group of UEs including the UE and other UEs (two or more terminals formed a group that participate in direct communication, para 34), an identifier of the group key, send the identifier of the group key to the other UEs (identifier(s) associated with the group key DAK shared with the terminals participate in direct communication, para 49, 51, 54). 

    PNG
    media_image1.png
    642
    688
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Holtmanns to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known forming a group of UEs and usage of the identifier of the group key. The identifier of the group key would identify context information regarding the secure communication for encryption of the information. The encryption would provide secure communication among the group of UEs, para 49, 51, 54.

Referring to claims 10, 16, Nordholt discloses wherein the first key or the second key is an encryption key (para 206).

Referring to claims 13, 19, Holtmanns discloses wherein the other UEs receive the group key from the network node (the devices of the group communication receiving of a group key for the group communication, para 68) when the network node checks the other UEs successfully (authentication of the devices of the group, para 66, successfully authenticated device for the group authentication, 47), and derive the first key (deriving a key for individual authentication (para 68, 47).  Nordholt discloses to derive the second key based on the group key (encryption key for each/multiple members of the group derived from the group key, para 206). Kim discloses, form a group of UEs including the UE and other UEs (two or more terminals formed a group that participate in direct communication, para 34), an identifier of the group key, send the identifier of the group key to the other UEs (identifier(s) associated with the group key DAK shared with the terminals participate in direct communication, para 49, 51, 54).

Claim(s) 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns in view of Nordholt, Kim and Yi et al., 2014/0301552.
Referring to claims 9, 15, Holtmanns, Nordholt, do not specifically mention about, which is well-known in the art, which Yi discloses, wherein the message includes an indicator related to the group key (service category regarding the group key, para 68). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Holtmanns to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known message information/content related to the key. The information/content would be available for providing . 
 
Claim(s) 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns in view of Nordholt, Kim and Kim et al., 20150087233 (kim2).
Referring to claims 11, 17, Holtmanns, Nordholt, Kim do not specifically mention about, which is well-known in the art, which Kim2 discloses, wherein the UE and the other UEs support ProSe (Proximity Services) (para 104, 107). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Holtmanns to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known usage of proximity services. One of ordinary skilled in the art would readily know what ProSe means. Proximity services offer two functions: the network-assisted discovery of users in a close proximity and the facilitation of direct communication between such users with or without supervision from the network. Proximity services also extend normal network coverage area. Hence, a direct communication would be implemented with the members of the group, para 104, 107. 

Referring to claims 12, 18, Kim2 discloses, wherein the UE and the other UEs get an authorization from a network including at least a ProSe (Proximity Services) Function and a ProSe application server (para 104, 107).  
 
Response to Arguments
Applicant's arguments filed 3/4/21, pages 6-8 have been fully considered but they are not persuasive.  Therefore, rejection of claims 8-19 is maintained. 
Regarding Applicant’s concern for the amended limitations of claim 8, the rejections are updated accordingly.  Holtmanns discloses a communication method of a UE (User Equipment) (para 8), the communication method comprising: a UE (User Equipment) for direct communication, the UE comprising:  processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the  processor, cause the  processor to: 
receive from a network node a message including a group key (receiving of a group key for the group communication, para 68) for the group when the UE is verified by the network node successfully (authentication of the device, para 66, successfully authenticated device for the group authentication, 47), derive a key from the group key (deriving a key for individual authentication (para 68, 47), and perform the communication protected by the key with other UEs (individual authentication with other UEs using the key, para 68, 47).
Holtmanns does not specifically mention about, which is well-known in the art, which Nordholt discloses, a second key, para 206 (encryption key for each/multiple members of the group derived from the group key, para 206). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Holtmanns to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well known usage of multiple keys derived from a key. Each of the derived key would be utilized for a different communication. Different members of the group would be able to communicate with respective derived key, para 206. Holtmanns and Nordholt do not specifically mention about, which is well-known in the art, which Kim discloses, form a group of UEs including the UE and other UEs (two or more terminals formed a group that participate in direct communication, para 34), an identifier of the group key, send the identifier of the group key to the other UEs (identifier(s) associated with the group key DAK shared with the terminals participate in direct communication, para 49, 51, 54). 

    PNG
    media_image1.png
    642
    688
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Holtmanns to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known forming a group of UEs and usage of the identifier of the group key. The identifier of the group key would identify context information regarding the secure communication for encryption of the information. The encryption would provide secure communication among the group of UEs, para 49, 51, 54.
Conclusion
Applicant is reminded for compact prosecution (rather extended prosecution). 
Parent application 14/899,785, 12/18/2015 has been abandoned. Addition of well-known limitations, such as “second key” of a group key, “indicator”, Proximity Services”, etc., would not make the claimed invention novel.
Pertinent Prior Art for the claimed limitations:
Kim et al., 2013/0208584

    PNG
    media_image2.png
    652
    712
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    587
    596
    media_image3.png
    Greyscale

One of ordinary skilled in the art would readily know what P2P is:
In a P2P network, the "peers" are computer systems which are connected to each other via the Internet. Files can be shared directly between systems on the network without the need of a central server. In other words, each computer on a P2P network becomes a file server as well as a client.

    PNG
    media_image4.png
    450
    800
    media_image4.png
    Greyscale

In the above figure, “You” computer is connected “directly” to “four” computer of other people.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493